DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered as to the point that Murase et al. (JP 2017074688 A) does not teach a through hole in the joint portion of the pipe connecting the rubber material to an outer perimeter of the joint portion but are moot based on the new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (U.S. Patent Application Publication 2017/0159841, hereafter Zhang ‘841).
Claim 1: Zhang ‘841 teaches a machine (abstract) comprising: 
a joining portion (121) where pipes (111, 112) connect (Fig. 3, [0029]); 
a rubber material (141) disposed in the joining portion (Fig. 3, [0030]), the rubber material forming a seal ([0030]); and 
a through hole (131) in the joining portion which connects the rubber material to an outer perimeter of the joining portion (Fig. 3, [0029], [0030]).

With respect to claim 1, Zhang ‘841 does not explicitly teach that the rubber material is to be supplied with an oil product containing a softener through the through hole. However, these limitations are recitations of an intended use of the machine, and there is no indication that said intended use requires a different structure than the machine of Zhang ‘841 or that the machine of Zhang ‘841 would be incapable of said intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02.II.

	Claim 4: Zhang ‘841 teaches that the through hole is formed prior to supplying any oil through the through hole (Fig. 3, [0030]).
With respect to claim 4, Zhang ‘841 does not explicitly teach that the through hole is covered after completion of supply of the oil product. However, these limitations are recitations of an intended use of the machine, and there is no indication that said intended use requires a different structure than the machine of Zhang ‘841 or that the machine of Zhang ‘841 would be incapable of said intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02.II.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or render obvious a machine wherein the through hole is connected from the outer perimeter of the joint portion to a supply device storing the oil product via a channel, and wherein the oil product is introduced to the rubber material via the channel and the through hole as to the context of claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang (US 2017/0356206) teaches a machine (abstract) comprising a joint portion of a pipe (Fig. 13, [0087]), an O-ring (57) disposed in the joint portion of the pipe (Fig. 13, [0087]), and a through hole (gap to the right of 57) connecting to the O-ring.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713